Citation Nr: 1000281	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  00-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the time period 
from August 23, 1999, to March 7, 2003.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from August 23, 1999.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

The Board remanded the case for further development in 
September 2003.  Following the completion of that 
development, a February 2004 rating decision granted a 
temporary total evaluation for PTSD beginning on March 24, 
2003, and assigned a 50 percent disability evaluation 
effective from May 1, 2003.  In March 2006, the Board issued 
a decision granting a 100 percent disability evaluation for 
PTSD as of March 8, 2003, but remanded the issue of 
entitlement to a higher initial evaluation for the period 
from August 23, 1999, to March 8, 2003, for further 
development.  That development was completed, and the case 
was returned to the Board for appellate review.  

In October 2008, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a May 2009 Order, the Court 
vacated the October 2008 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion), which found 
that there were inadequate reasons and bases for the denial.  


FINDING OF FACT

The Veteran has been shown to have total occupational and 
social impairment due to his PTSD for the time period from 
August 23, 1999, to March 7, 2003.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a 100 percent disability evaluation for PTSD for the time 
period from August 23, 1999, to March 7, 2003, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Nevertheless, the Board has granted the Veteran's claim in 
the decision below, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

The Veteran's PTSD is currently assigned a 30 percent 
disability evaluation for time period from August 23, 1999, 
to March 7, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
evaluation is contemplated when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his 
PTSD.  The Veteran does not meet all of the criteria set 
forth under Diagnostic Codes 9411; however, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.

Private medical records dated in September 1999 indicate that 
the Veteran had recently been divorced and that his 
hypervigilance, avoidance, and isolation behaviors had taken 
a toll on the relationship.  It was noted that he was 
depressed and had excessive worry and grief, difficulty 
sleeping, nightmares, flashbacks, and a startle response.  A 
mental status examination found that his speech and thought 
processes were "under productive."  He also appeared 
depressed most of the time with a flat and constricted 
affect.  

A November 1999 letter from a social worker stated that the 
Veteran's PTSD symptoms had impaired him occupationally and 
socially.  

VA medical records dated in November 1999 documented the 
Veteran as having had suicidal and homicidal ideation earlier 
that year.  Although he had no specific plans and no longer 
desired to injure anyone else, he did still have some 
suicidal ideation.  

The Veteran told the February 2000 VA examiner that he worked 
as a welder for five years after his period of service, but 
left the job due to aggravation with his bosses and 
authority.  The examiner observed that the Veteran rarely had 
a job for more than a short period of time because of his 
inability to tolerate authority.  Indeed, he was unemployed 
at the time of the examination.  It was also noted that the 
Veteran was recently divorced and that he previously tried to 
choke his ex-wife on several occasions.  She had been afraid 
of him and sometimes slept in a separate room.  In addition, 
the Veteran reported experiencing flashbacks and disturbed 
sleep and indicated that he had a persistent problem with 
hypervigilance and a startle response.  Although he denied 
have any intent or plan, the Veteran did indicate that he had 
had prior suicide ideation.

A September 2000 letter from a social worker indicated that 
the Veteran's PTSD symptoms included severe muscle tension, 
hypervigilance, low frustration tolerance, nightmares, and 
insomnia.  He specifically stated that the Veteran's 
symptomatology severely impaired his occupational and social 
life.  

Private medical records dated in February 2000 indicate that 
the Veteran had reported being suicidal.  In July 2000, it 
was noted that he had been frustrated, lonely, and bored, and 
despite trying to socialize, he felt more disconnected and 
had a tendency to isolate.  He was also described in August 
2000 as having no meaning in life and feeling very 
disconnected, and in September 2000, the Veteran had a panic 
attack.  It was noted in November 2000 that his PTSD 
generally created unregulated irritability with customers and 
his boss.  At the time of that appointment, he was fairly 
irritable, aroused, and had many violent fantasies targeted 
towards problems in his environment.  He was subsequently let 
go from a bar tending job that same month.  He was offered a 
maintenance job, but he was having difficulty in 
interpersonal relations with his boss' wife and patrons.

VA medical records dated in March 2000 noted that the Veteran 
had been unemployed for the three previous years and that he 
had been having serious problems getting along with people.  
He also reported having had suicidal ideation. Additional VA 
medical records dated that same month indicated that he 
continued to have a sad mood, trouble enjoying things and 
sleeping, and difficulty with concentration and motivation.

In December 2000, the Social Security Administration (SSA) 
found that the Veteran had been disabled since March 1999.  
The primary and second diagnoses were related to his back 
disorders, but psychological evaluations were also used in 
making the determination.  A September 2000 psychological 
evaluation indicated that the Veteran reported having 
difficulty with memory, and his affect appeared blunt and 
somewhat flat at that time.  There was some indication that 
he might have hallucinations and paranoia, and he indicated 
that he had had suicidal thoughts two months earlier.  A 
November 2000 functional capacity assessment indicated that 
the Veteran would not do well with intensive interaction with 
the public.  

The Veteran was afforded a VA examination in May 2001 at 
which time it was noted that he had been employed part-time 
as bartender until November 2000.  He was let go because of 
difficulties relating to both management and customers.  It 
was noted that he was awarded disability benefits from the 
SSA around that time based on a combination of his PTSD and 
orthopedic problems.  The examiner also observed that the 
Veteran was hospitalized for two weeks for alcohol treatment 
in February 2000.  The Veteran reported being close to his 
sister and brother-in-law, but he indicated that he only saw 
his son intermittently and had few friends.  He also noted 
that he continued to experience nightmares, olfactory 
flashbacks, hypervigilance, irritability, angry outbursts, 
avoidance, and extreme sensitivity to noises at night that 
aroused anxiety and exaggerated perceptions of danger.  He 
further complained of difficulty with concentration and 
short-term recall.  In addition, the examiner indicated that 
on routine screening the Veteran had admitted to hearing 
voices during the day.

In an undated VA Form 21-8940, the Veteran indicated that he 
last worked as a welder and machine operator in April 1999.  

A social worker sent a letter in October 2006 in which he 
indicated that he reviewed the Veteran's progress notes from 
August 1999 to March 2003.  He reiterated that the Veteran 
had nightmares, poor sleep, intrusive memories, flashbacks, 
hypervigilance, irritability, rage behaviors, low trust 
levels, and isolating behaviors.  He also indicated that the 
Veteran's PTSD symptoms had interfered with his occupational 
and social functioning.

The same social worker submitted a letter in July 2009 in 
which he indicated that he had provided behavioral treatment 
to the Veteran from August 1999 to June 2008.  He stated that 
the Veteran had been jobless and had a very long history of 
failed employer relationships as well as a failed marriage.  
He also noted that the Veteran was suicidal and engaged in 
many risky behaviors when they first met.  The social worker 
commented that the first two to three years of treatment 
focused on the Veteran's alcoholism and tendency for 
aggressive and impulsive behaviors.  He believed that there 
was no possibility of him being able to engage in employment 
during that time.  Indeed, he stated that there was never a 
time during the treatment that he believed the Veteran could 
return to consistent employment.

The Board further observes that the Veteran has been 
evaluated as having a Global Assessment of Functioning (GAF) 
scores between 52 and 60.  A GAF score between 51 and 60 
reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, of 
the American Psychiatric Association in the rating schedule).

When all of the evidence and findings contained therein are 
considered, and resolving all doubt in his favor, the Board 
finds that the Veteran had total occupational and social 
impairment between August 23, 1999, and March 7, 2003.  
Indeed, the Veteran has been unable to maintain employment, 
and the July 2009 letter from his social worker stated that 
there was never a time during the treatment from August 1999 
to June 2008 that he believed the Veteran could return to 
consistent employment.  The same provider had specifically 
commented in a September 2000 letter that the Veteran's 
symptomatology severely impaired his occupational and social 
life.  As previously noted, it is not necessary that all of 
the particular symptoms described in the rating criteria for 
a particular degree of disability be present, and it is 
evident from the medical evidence that the level of 
impairment more nearly approximates a 100 percent evaluation. 
Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds 
that the severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation for the 
time period from August 23, 1999, to March 7, 2003.  The 
benefit of the doubt is resolved in the Veteran's favor. See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
9411.


ORDER

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD for 
the time period from August 23, 1999, to March 7, 2003, is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


